     Case 1:19-cv-00748-ALB-JTA Document 31 Filed 12/20/19 Page 1 of 10




               IN THE UNITED STATES DISTRICT COURT FOR
                   THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

ENTERPRISE CITY BOARD OF                  )
EDUCATION,                                )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )   Case No. 1:19-cv-748-ALB
                                          )
S.S. and J.S., individually and as        )
parents, legal guardians, next friends,   )
and representatives of S.S., a minor,     )
                                          )
             Defendants.                  )

                   MEMORANDUM OPINION AND ORDER

      This matter comes before the Court on Plaintiff Enterprise City Board of

Education’s Motion for Reconsideration, (Doc. 18), and Defendants S.S. and J.S.’s

Motion to Strike Conditional Affidavit of Joylee Cain, (Doc. 21). Upon

consideration, the Board’s motion is DENIED, and the parents’ motion is DENIED

as moot.

                                  BACKGROUND

      This case is an appeal from the determination of an Alabama State Board of

Education hearing officer under the Individuals with Disabilities Education Act

(IDEA). That hearing officer found that federal law required the Board to take

certain actions for the benefit of a disabled child, S.S.. The parties filed cross-
       Case 1:19-cv-00748-ALB-JTA Document 31 Filed 12/20/19 Page 2 of 10




motions addressed to the issue of whether the Board should comply with the hearing

officer’s order during the pendency of this appeal.

       The Court denied the Board’s motion to stay and granted S.S.’s motion to

compel. See Doc. 17. The Court did so because the state hearing officer had

expressly ordered the Board to comply “immediately” and because Alabama Code

§41-22-20(c) expressly provides that the filing of a notice of appeal does not stay a

state agency’s action. See Doc. 17. To that end, the Court ordered the Board to

complete and implement the following findings by January 1, 2020, (Doc. 14):

    Finding 4: “That the LEA is directed to provide mileage reimbursement to

       Petitioner’s parents for the mileage incurred at the U.S. Federal mileage

       rate[;]”

    Finding 6: “That the LEA is directed to provide S.S. with a BIP [Behavior

       Intervention Plan], and a BCBA [Board Certified Behavior Analyst],

       immediately, to work with his team to address these concerns;”

    Finding 7: “That the LEA is directed to provide S.S. a one-on-one Behavioral

       Aide and a counselor, immediately . . . .” (Doc. 6-1 at 37).

       After the Court issued its order, the Board asked for reconsideration. (Doc.

18).




                                          2
     Case 1:19-cv-00748-ALB-JTA Document 31 Filed 12/20/19 Page 3 of 10




                                   DISCUSSION

      The Board’s motion to reconsider the Court’s previous ruling is due to be

denied. Because of the exigent circumstances surrounding the minor child at the

center of this case, the Court did not write a memorandum opinion in relation to its

initial order. Accordingly, the Court will use this opportunity to do so now. As

explained in the court’s prior order, the law provides that an Alabama state hearing

officer’s order goes into effect pending further proceedings. See Ala. Code §41-22-

20(c); Columbia v. Masucci, 13 F.Supp.3d 33, 42–44 (D.C. 2014). The parties

dispute whether the Court should change that default rule and enter a stay until the

conclusion of this case.

      A. The IDEA requires the Board to implement the hearing officer’s
         decision pending this appeal.

      The Board’s position that the hearing officer’s order should be stayed pending

appeal is inconsistent with plain text of the IDEA, 20 U.S.C. §§1400 et seq.. The

IDEA includes a “stay put” provision governing the placement of a child during an

appeal. Escambia Cty Bd. of Educ. v. Benton, 358 F. Supp. 2d 1112, 1122 (S.D. Ala.

2005). Under this provision, “during the pendency of any proceedings conducted

pursuant to this section, unless the State or local educational agency and the parents

otherwise agree, the child shall remain in the then-current educational placement of

the child ….” 20 U.S.C. §1415(j) (emphasis added). The U.S. Secretary of Education

has required that this provision be applied as follows: “If the decision of a hearing

                                          3
     Case 1:19-cv-00748-ALB-JTA Document 31 Filed 12/20/19 Page 4 of 10




officer in a due process hearing conducted by the SEA or a State review official in

an administrative appeal agrees with the child’s parents that a change of placement

is appropriate, that placement must be treated as an agreement between the State or

local agency and the parents for purposes of [§1415(j)].” 34 C.F.R. §300.518; see

also Ala. Admin. Code §290-8-9-.08(9)(c)(14) (same language). This regulation

implements a U.S. Supreme Court opinion based on the statute’s plain language. See

Sch. Comm. of Town of Burlington, Mass. v. Dep’t of Educ. of Mass., 471 U.S. 359,

372 (1985) (holding that a state administrative appeal board’s “decision in favor of

the [parents] and the Carroll School placement would seem to constitute agreement

by the State to the change of placement”).

       “‘Educational placement’, as used in the IDEA, means educational

program—not the particular institution where that program is implemented.” White

ex re. White v. Ascension Parish Sch. Bd., 343 F.3d 373, 379 (5th Cir. 2003); see

also R.L v. Miami-Dade County School Bd., 757 F.3d 1173, 1190 n.8 (11th Cir.

2014) (quoting White with approval). As used in the IDEA, the actual setting, or

physical location, is only one part of “placement.” R.L. v. Miami-Dade Cty Sch. Bd.,

2008 WL 3833414, at *29 (S.D. Fla. Aug. 12, 2008) (“[A] particular school setting

and location where instruction is given is an aspect of placement.”) (citing White,

343 F.3d at 379–80). A child’s “educational placement” should be viewed

expansively to include all attributes of a child’s educational program:


                                          4
     Case 1:19-cv-00748-ALB-JTA Document 31 Filed 12/20/19 Page 5 of 10




      The educational program of a handicapped child, particularly a severely
      and profoundly handicapped child such as [the child here], is very
      different from that of a non-handicapped child. The program may
      consist largely of “related services,” such as physical, occupational, or
      speech therapy. The basic constituent elements of the program will be
      incorporated in the IEP, and the elimination of one of those elements
      may significantly affect the ability of the child to learn.

DeLeon v. Susquehanna Cmty. Sch. Dist., 747 F.2d 149, 153 (3d Cir. 1984).

Regulations similarly reflect that a child’s educational placement encompasses

“instruction in regular classes, special classes, special schools, home instruction, and

instruction in hospitals and institutions,” as well as “supplementary services”

including “resource room or itinerant instruction . . . .” 34 C.F.R. §300.115.

      Here, the state hearing officer agreed with the parents that a change of

placement was appropriate. Under the IDEA, the placement is the child’s entire

educational program, which generally includes the way he gets to school (finding

four), a BIP and a BCBA (finding six), and a behavioral aide and a counselor (finding

seven). E.g., DeLeon, 747 F.2d at 154 (“Under some circumstances, transportation

may have a significant effect on a child's learning experience.”). And under C.F.R.

§300.518 and the Supreme Court’s precedent, the hearing officer’s ruling is treated

as an agreement between the parents and the state, exempting the child from the

“stay put” provision and putting the hearing official’s order into effect pending

appeal. Accordingly, the plain text of the IDEA and its implementing regulations




                                           5
      Case 1:19-cv-00748-ALB-JTA Document 31 Filed 12/20/19 Page 6 of 10




require that the Board implement the state hearing officer’s decision during the

pendency of this appeal.

      B. In the alternative, the Board cannot satisfy the prerequisites for a stay
         pending appeal.

      The parties presented this issue on cross-motions for, effectively,

interlocutory injunctions. The Court finds that there is no basis to grant the Board an

injunction against the enforcement of the hearing officer’s ruling and every reason

to grant such relief to S.S..

      For this Court to grant injunctive relief, the moving party must show: (1) a

substantial likelihood of success on the merits; (2) irreparable injury during

pendency of the suit absent an injunction; (3) the threatened injury to the movant

outweighs any damage to the opposing party; and (4) the injunction would not be

adverse to the public interest. Alabama v. U.S. Army Corps of Engineers, 424 F.3d

1117, 1128 (11th Cir. 2005). The Board cannot establish these elements.

      Likelihood of success: The Board’s appeal is not substantially likely to

succeed. The Board concedes that the child at issue is disabled and needs special

services. But it argues that the hearing officer “(1) applied the wrong standard; (2)

improperly construed the IDEA to require involving a BCBA and BIP; (3) erred in

finding that the Board violated IDEA procedures; and erred in framing the issue on

the topic of relief.” (Doc. 4 at 2–3). The Court has reviewed the hearing officer’s



                                          6
      Case 1:19-cv-00748-ALB-JTA Document 31 Filed 12/20/19 Page 7 of 10




ruling.1 The Court has not had the benefit of full briefing on the full record and does

not prejudge those issues at this point in the case. But, at this juncture, the Court

does not believe the Board’s arguments about that ruling are substantially likely to

succeed.

       Irreparable injury: It would not irreparably injure the Board to allow the

hearing officer’s decision to go into effect, but it would irreparably injure S.S. to

stay that decision. The Board’s only meaningful argument for irreparable injury is

that complying with the hearing officers’ ruling would moot its appeal. But the

Board is wrong. The Board relies on Jefferson County Board of Education v. Bryan

M., noting that “when a party fully complies with an order under review, that

compliance generally moots any appeal from that order—at least where the ‘order

was not a continuing injunction’ and ‘merely required [that party] to perform discrete

acts.’” 706 F. App’x 510, 513 (11th Cir. 2017) (quoting Newman v. Alabama, 683

F.2d 1312, 1317 (11th Cir. 1982)). That is obviously a correct principle of law, but

it has no application here. In Jefferson County, the board was trying to avoid training

its personnel. When the board decided to train its personnel and develop a new IEP,

the Eleventh Circuit affirmed the district court’s holding that the appeal was moot

because the personnel could not be untrained and the IEP could not be undeveloped.



1
  In the complaint, the Board noted the underlying proceeding’s case number. And both parties
either linked to or provided the hearing officer’s decision and final order. (Doc. 1 at 5; Doc. 6-1).

                                                 7
     Case 1:19-cv-00748-ALB-JTA Document 31 Filed 12/20/19 Page 8 of 10




Jefferson Cty, 706 F. App’x at 513. The Eleventh Circuit, however, noted an

exception: orders that are continuing injunctions rather than requiring a discrete act.

The hearing officer’s order falls squarely into this category; it requires

reimbursement for mileage, a BIP and a BCBA, and a behavioral aide and a

counselor. The Board has not shown that compliance with the hearing officer’s

findings in this regard would moot its appeal.

      S.S., however, will be irreparably injured if the Board does not comply

pending appeal. A state hearing officer has held that S.S. has the federal right to

certain services under the IDEA. Everyone agrees the child is severely disabled.

Each day that goes by without S.S. having access to those services cannot be

remedied.

      Balance of the equities: The threatened injury to the S.S. outweighs any

potential damage to the Board. As stated in the hearing officer’s Final Order, the

child has significant challenges including autism, pica, cerebral palsy, and Chiari

malformation. (Doc. 6-1 at 9). “He has severe behaviors including attacking

individuals, biting them, pulling individual’s shirts and hair, walking in repetitive

circles, grabbing fibers off the carpet and putting them in his mouth.” (Doc. 6-1 at

9). In fact, according to the hearing officer, it appears that the child has regressed

without proper intervention. (Doc. 6-1 at 15). The Board, on the other hand, has




                                          8
     Case 1:19-cv-00748-ALB-JTA Document 31 Filed 12/20/19 Page 9 of 10




failed to show how it would be harmed by allowing the hearing officer’s order to go

into effect, beyond possibly mooting this appeal.

      Public interest: A ruling in favor of the Board would undermine the public

interest. “The IDEA represents an ambitious national undertaking to promote the

education of children with disabilities.” Durbrow v. Cobb Cty. Sch. Dist., 887 F.3d

1182, 1189 (11th Cir. 2018). The Act offers the States federal funds in exchange for

a commitment to provide all “children with disabilities” individually tailored special

education, also known as a “free appropriate public education.” 20 U.S.C. §§

1400(d)(1)(A), 1412(a)(1)(A). “Integral to the concept of an ‘appropriate’ education

is the notion that the services provided must be tailored to serve the individual needs

of the child.” Weiss v. School Board of Hillsborough County, 141 F.3d 990 (11th

Cir. 1998). The public has an interest in having the services it funds provided in an

expeditious manner, especially when the state’s appointed hearing officer has agreed

with the parents that the Board should do so.

                                  CONCLUSION

      For the foregoing reasons, the Board’s motion to reconsider (Doc. 18) is

DENIED. Because that motion is denied, S.S.’s motion to strike is DENIED AS

MOOT (Doc. 21).




                                          9
Case 1:19-cv-00748-ALB-JTA Document 31 Filed 12/20/19 Page 10 of 10




 DONE and ORDERED this 20th day of December 2019.


                                   /s/ Andrew L. Brasher
                              ANDREW L. BRASHER
                              UNITED STATES DISTRICT JUDGE




                                10
